DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
2. 	This application is a continuation Application of U.S. Application No. 16/242,755 filed, January 8, 2019, now U.S. Patent No. 10/867,311, and US Application No. 14/835,187, filed 08/25/2015, now U.S. Patent No. 10/198,738.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 21-40 are pending.
		
Information Disclosure Statement
3. 	The Information Disclosure Statements filed on December 14, 2020, January 25, 2021, and August 11, 2021 have been considered. An initialed copy of the Form 1449 is enclosed herewith.
		
Double Patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
5. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	        Claims 21, 25-26, 28, 30-32, and 35-39 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 5-6, 8, 10 and 15 of U.S. Patent No. 10/867,311.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of 
an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.
	      Claims 21, 24, 26-29, 32, 35, 37, and 40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 5, 8, and 11 of U.S. Patent No. 10/198,738.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 

	  		
				Claim Rejections - 35 USC §101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
7. 	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claim 21-31 fall within statutory class of a process, claims 32-36 fall within statutory class of machine, claim 37-40 fall within statutory class of an article of manufacturing. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent Claims 32 and 36. Claim 21 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	receiving, by a processor, profile data from a plurality of data channels; 
matching the received profile data from the plurality of data channels to a recipient; 
accessing, by the processor, an attributization rule associated with at least one of the data channels, the attributization rules comprising instructions to convert the profile data into attributes for a robust recipient profile of the recipient; 
converting, based on the attributization rule, the profile data from the plurality of data channels into attributes and storing the attributes in the robust recipient profile in association with a recipient identifier of the recipient, the robust recipient profile electronically stored in a database record in association with a recipient identifier of the recipient; 
determining, by the processor, a recipient-specific custom metadata recommendation based on the robust recipient profile by: 
retrieving metadata and an attribute configuration file from a metadata database, the metadata comprising a set of generalized metadata in the metadata database; 
matching the determined attributes in the robust recipient profile of the recipient with the metadata based on the attribute configuration file to determine relevant recipient-specific custom metadata; and Page 2 of 10Serial No. Not Yet AssignedApplication Filed: Herewith Preliminary AmendmentAtty. Docket No. 10022-2986 
ranking the relevant recipient-specific custom metadata based on a significance of the relevant recipient-specific custom metadata to a temporal contextual state of the recipient; and 
generating and transmitting, by the processor, as an offer output, for presentation to the recipient on a user interface of the recipient, a highest ranked recipient-specific custom metadata recommendation.	
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). A target person performing a cleanup behavior that falls into the abstract idea subcategories of form of contracts, legal obligations and business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor, memory and devices  
are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor and devices configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of: a processor, database, and a user interface are elements of the abstract idea of the algorithmic approach to find a solution. This is merely confining the abstract idea to a particular technological environment. Alternatively, this can be considered using a generic algorithm for solution whose implementation does not per se make the claim eligible. For example, using the well-known Simplex method for data analyzation can be performed using pencil and paper), and interface. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations. Further, executing all the steps/functions by a processing unit is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application). For further support, the Applicant's specification supports the claims being directed to use of a generic processor and devices. Note Paragraphs 0108 of specification.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappas, 561 U.S. 593, 595, 95 USPQ2d 1001, 101 0 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook. The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner. 
The dependent claims 22-31, 33-36, and 38-40 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. For the foregoing reasons, claims 21-40 cover subject matter that is judicially-excepted from patent eligibility under § 101.
			Allowable Subject Matter
5. 	Claims 21-40 would be allowable if overcome the Double Patenting and 101 rejections.
  	The following is an examiner's statement of reasons for allowance:
 	The closest prior art of record resembling applicant’s invention is Meyssami (U.S. Patent Publication No. 20090132345). Meyssami teaches a system that evaluates information in a user profile of each member of the relevant population, a user with certain behaviors of each such member, against that set of criteria which in turn is used to determine a qualitative score for such user as a lead for the user, as recited and arranged in combination with the other limitations of independent claims 21, 32 and 36 thus rendering claims 1, 32 and 36 and their dependent claims as allowable over the prior art. Meyssami and the other refences of record, taken alone or in combination, fails to teach converting, based on the attributization rule, the profile data from the plurality of data channels into attributes and storing the attributes in the robust recipient profile in association with a recipient identifier of the recipient, the robust recipient profile electronically stored record in association with a recipient identifier of the recipient; determining, a recipient-specific custom metadata recommendation based on the robust recipient profile by: 
retrieving metadata and an attribute configuration file from a metadata, the metadata comprising a set of generalized metadata in the metadata; matching the determined attributes in the robust recipient profile of the recipient with the metadata based on the attribute configuration file to determine relevant recipient-specific custom metadata; andPage 2 of 10Serial No. Not Yet AssignedApplication Filed: Herewith Preliminary AmendmentAtty. Docket No. 10022-2986 ranking the relevant recipient-specific custom metadata based on a significance of the relevant recipient-specific custom metadata to a temporal contextual state of the recipient; and  generating and transmitting, as an offer output, for presentation to the recipient of the recipient, a highest ranked recipient-specific custom metadata recommendation. 
. 	
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623